 1

 2

 3

 4

 5

 6

 7                      UNITED STATES DISTRICT COURT
 8                     EASTERN DISTRICT OF CALIFORNIA
 9

10   TRINA SEMOES,                    No.   2:19-cv-00120-TLN-AC
11                Plaintiff,
12        v.                          AMENDED PRETRIAL SCHEDULING
                                      ORDER
13   HARTFORD LIFE AND ACCIDENT
     INSURANCE COMPANY,
14
                  Defendants.
15

16        After reviewing the parties’ Joint Status Report, the Court

17   makes the following Pretrial Scheduling Order.

18        I.     SERVICE OF PROCESS

19        All named Defendants have been served and no further service

20   is permitted without leave of court, good cause having been

21   shown.

22        II.    ADDITIONAL PARTIES/AMENDMENTS/PLEADINGS

23        No joinder of parties or amendments to pleadings is

24   permitted without leave of court, good cause having been shown.

25        III.   JURISDICTION/VENUE

26        Jurisdiction is predicated upon 29 U.S.C. § 1001, et seq.

27   Jurisdiction and venue are not contested.

28
                                      1
 1        IV.      DISCOVERY
 2        This case is governed by ERISA, therefore, all evidence for
 3
     trial will generally be limited to the administrative record.
 4
     The Court will allow a limited period of additional discovery in
 5
     order to assess whether a conflict of interest affected the
 6
     decision making process.
 7

 8        All discovery shall be completed by March 2, 2020.     In this

 9   context, “completed” means that all discovery shall have been

10   conducted so that all depositions have been taken and any
11   disputes relative to discovery shall be been resolved by
12
     appropriate order if necessary and, where discovery has been
13
     ordered, the order has been obeyed.    All motions to compel
14
     discovery must be noticed on the magistrate judge’s calendar in
15
     accordance with the local rules of this Court.
16

17        V.    ADMINISTRATIVE RECORD

18        Defendants shall provide Plaintiff a copy of the entire

19   administrative record within sixty (60) days of the date of this
20   Pretrial Scheduling Order.   The filing of the written
21
     administrative record shall be filed not later than May 4, 2020.
22
          VI.   FINAL PRETRIAL CONFERENCE
23
          The Court grants the parties’ request to waive the Pretrial
24

25   Conference.

26        VII. TRIAL

27        A bench proceeding is set for July 13, 2020 at 9:00 a.m.,
28
                                        2
 1   for consideration of the parties’ cross-motions for judgment
 2   under Federal Rule of Civil Procedure 52.   Briefing of the
 3
     motions shall be according to the Federal Rules of Civil
 4
     Procedure, this Court’s Local Rules and this Order.     The parties
 5
     estimate a court trial length of approximately two hours.
 6
          VIII. SETTLEMENT CONFERENCE
 7

 8        The Court may set a settlement conference if the parties so

 9   request.   In the event an early settlement conference date is

10   requested, the parties shall file said request jointly, in
11   writing.   The request must state whether the parties waive
12
     disqualification, pursuant to Local Rule 270(b), before a
13
     settlement judge can be assigned to the case.   Absent the
14
     parties’ affirmatively requesting that the assigned Judge or
15
     Magistrate Judge participate in the settlement conference AND
16

17   waiver, pursuant to Local Rule 270(b), a settlement judge will be

18   randomly assigned to the case.
19        IX.    VOLUNTARY DISPUTE RESOLUTION PROGRAM
20
          Pursuant to Local Rule 271, parties may stipulate at any
21
     stage in the proceedings to refer the action, in whole or in
22
     part, to the Voluntary Dispute Resolution Program.
23
          X.     MODIFICATION OF PRETRIAL SCHEDULING ORDER
24

25        The parties are reminded that pursuant to Rule 16(b) of the

26   Federal Rules of Civil Procedure, the Pretrial Scheduling Order

27   shall not be modified except by leave of court upon a showing of
28
                                        3
 1   good cause.    Agreement by the parties pursuant to stipulation
 2   alone to modify the Pretrial Scheduling Order does not constitute
 3
     good cause.    Except in extraordinary circumstances,
 4
     unavailability of witnesses or counsel will not constitute good
 5
     cause.
 6
          XI.      OBJECTIONS TO PRETRIAL SCHEDULING ORDER
 7

 8        This Pretrial Scheduling Order will become final without

 9   further order of the Court unless objections are filed within

10   fourteen (14) calendar days of service of this Order.
11        IT IS SO ORDERED.
12
     DATED: June 17, 2019
13

14

15                                         Troy L. Nunley
                                           United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                       4
